Name: Decision No 1/91 of the EEC-Cyprus Association Council of 19 December 1991 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  international trade
 Date Published: 1991-12-31

 Avis juridique important|21991D1231(01)Decision No 1/91 of the EEC-Cyprus Association Council of 19 December 1991 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 372 , 31/12/1991 P. 0037DECISION N ° 1/91 OF THE EEC-CYPRUS ASSOCIATION COUNCIL of 19 December 1991 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (91/669/EEC)THE EEC-CYPRUS ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (1), signed at Brussels on 19 December 1972, hereinafter referred to as 'the Agreement`, Having regard to the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Additional Protocol (2) to the said Agreement, and in particular Article 25 thereof, Whereas it was agreed, in the Joint Declaration by the Contracting Parties concerning the rules of origin, attached to the Final Act of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (3), which was signed at Luxembourg on 19 October 1987 and entered into force on 1 January 1988, that the Community and the EEC-Cyprus Association Council would, once the said Protocol had entered into force, take a decision on additional Cypriot requests for derogations from the rules of origin applicable to products under heading Nos 61.02 and 61.03 of the Common Customs Tariff; Whereas a derogation from the relevant provisions concerning the definition of the concept of originating products for the goods in question was granted to Cyprus for a period of two years by Decision N ° 1/89 of 28 July 1989 of the EEC-Cyprus Association Council; Whereas the reasons for the said decision remain valid; whereas it is consequently desirable to prolong the said derogation for a further period of two years, HAS DECIDED AS FOLLOWS: Article 1By way of derogation from Article 3 (1) of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, products listed in Annex I to this Decision and manufactured in Cyprus shall, within the limits of the quantities indicated and under the conditions set out below, be considered as originating products for the purposes of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus. Article 21. For the purposes of Article 1, products listed in Annex I shall be considered as originating in Cyprus provided that, as a result of working or processing carried out in Cyprus, the products obtained are classified under a tariff heading other than that covering each of the materials worked or processed. 2. Notwithstanding paragraph 1, the manufacture of garments from parts of garments falling within CN code 6217 90 00 shall not be considered as sufficient working or processing, unless the parts have been obtained in the Community from fabric cut to size and are covered by a supplier's declaration made out on an invoice or other accompanying document, of which a specimen is given in Annex III. Article 3Materials not originating in Cyprus or in the Community and used for the manufacture of the products referred to in Article 1 shall not be eligible for any form of drawback of or exemption from customs duties or charges having equivalent effect to customs duties, with the exception of any amounts exceeding the corresponding duties of the Common Customs Tariff. Article 4Movement certificates EUR. 1 issued pursuant to this Decision shall be endorsed: 'DEROGATION - DECISION N ° 1/91`in the box marked 'remarks`, in one of the languages in which the Agreement is drawn up. Article 5The competent authorities of Cyprus shall send the Commission monthly statements of Cypriot imports and exports of fabrics listed in Annex II. Article 6This Decision shall apply for a period of two years, starting on 28 July 1991. Article 7This Decision shall enter into force the day on which it is adopted. Done at Brussels, 19 December 1991. For the Association CouncilThe PresidentP. C. NIEMAN(1) OJ N ° L 133, 21. 5. 1973, p. 2. (2) OJ N ° L 339, 28. 12. 1977, p. 2. (3) OJ N ° L 393, 31. 12. 1987, p. 2. ANNEX I LIST PROVIDED FOR IN ARTICLE 1 (products benefiting from the derogation) >TABLE POSITION> ANNEX II LIST PROVIDED FOR IN ARTICLE 5 (products subject to statistical notification) > TABLE POSITION> ANNEX III DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice . ( ¹) were produced in . ( ²) and incorporate the following components or materials which do not have Community origin for preferential trade: . ( ³) . (%) . ( ¹) . ( ¹) . ( ¹) . ( ¹) . ( ¹) . ( ¹) . ( ¹) . (() I undertake to make available to the customs authorities any additional evidence they may require. . ()) . ( 7) . ( §) Note: The text inside the box suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnoters do not have to be reproduced. ( ¹) - If only some of the goods listed in the invoice are concerned, they should be clearly indicated or marked and this mark entered on the declaration as follows: 'Listed on this invoice and marked ......................... were produced .........................`. - If a document other than the invoice or an Annex to the invoice is used, the name of the document concerned shall be mentioned instead of the word 'invoice`. ( ²) The Community or Member State. ( ³) Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. (%) Customs values to be given only if required. ( ¹) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as 'third country`. (() 'And have undergone the following processing in (the Community) (Member State) ..........................` to be added with a description of the processing carried out if this information is required. ()) Place and date. ( 7) Name and function in company. ( §) Signature.